39

f\)

NO. 2W

lN THE SUPREME COURT CF THE STATE OF HAWAl‘I

STATE OF HAWAIT, by its attorney General, _M
ReSpondent/Plaintiff/Ccunterclaim Defendant/CroSS§Clai .
Defendant-Appellant, v§¢ @M

 

vS. 1 “A' jj

 

EARTHJUSTlCE, _t;
Petitioner/Defendant/Counterclaimant-Appellee,v

‘I
and  

EARTHJUSTICE LEGAL DEFENSE FUND and DAVID L. HENKIN,
ReSpondente/DefendantS-Appellees,

and

PILAYX 400, LLC and PFLUEGER PROPERTlES,
ReSpondentS/PlaintiffS-IntervenorS/CroSS~ClaimantS-AppelleeS.

CERTIORARI TO THE INTERMEDlATE COURT OF APPEALS
(CIV. NO. 03-l-l203)

ORDER REJECTlNG APPLICATlON FOR WRIT OF CERTlORARl
(By: Nakayama, J., for the courtW

Petitioner'S application for writ of certiorari filed
on November 30, 2009, is hereby rejected.

DATED: Honolulu, Hawafi, January l2, 20lO.

   
  

FOR THE COURT:

;%A»»4u.C1Y7\0hMQL¢7@;n19»§

ASSociate Justice 3

 

Paul H. Achitoff and

Koalani L. Kaulukukui

of EarthjuStice for
petitioners on the application

lConSidered by: Moon, C.J., Nakayama, Acoba, and Duffy, JJ., and Circuit
Judge Alm, in place of Recktenwald, J., recuSed.